Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-11 are pending 
Claims  8-11 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-7 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in their response dated 07/01/2022 is acknowledged. 
Examination of the claims are conducted to the extent they read on the elected invention. Claims 8-11 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-7 are under examination and the requirement for restriction is made final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/18/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims the benefit of provisional patent application Ser.no. 62/818,675, filed 2019 Mar 14

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7  are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Aslam et al. (US 2008/0255103, reference cited in IDS dated 05/18/2022)
Instant claims are drawn to a topical pharmaceutical preparation suitable for use as an antipruritic comprising an aloe vera liquid base and a therapeutic amount of promethazine hydrochloride.
Aslam et al. discloses a topical pharmaceutical preparation suitable for use as an antihistamine comprising promethazine HCL and with aloe vera juice [0013]. They disclose that the aloe vera juice may be prepared by adding aloe vera powder to water [0017] [0022]. They disclose the amount of promethazine in their preparation to be between 0.5-15% by weight (reference claim 5), 1.25-10% (reference claim 6). The amount of aloe vera juice in their inventive preparation is 6% by weight of the solution in that the main base solution in Aslam’s formulation is aloe vera based. Applicants claims 5-7  claiming aloe vera liquid to be at 95% to 98.5% by weight, but absence of the exact formulation of the aloe vera liquid instantly claimed (what % of the liquid is aloe vera?)  the aloe vera taught by Aslam et al. anticipates  on the instantly claimed concentration of the aloe vera liquid.
Accordingly the formulation taught by Aslam et al. anticipates instant claims 1-7

Conclusion
Claims 1- 7 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629